UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT Small Cap Value Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (91.0%) (a) Shares Value Aerospace and defense (0.6%) Huntington Ingalls Industries, Inc. 12,132 $1,240,618 Air freight and logistics (0.5%) Park-Ohio Holdings Corp. (NON) 20,578 1,155,455 Auto components (2.4%) Dana Holding Corp. 44,500 1,035,515 Goodyear Tire & Rubber Co. (The) 55,600 1,452,828 Stoneridge, Inc. (NON) 90,154 1,012,429 Tower International, Inc. (NON) 62,025 1,688,321 Banks (13.2%) Ameris Bancorp (NON) 61,491 1,432,740 Bancorp, Inc. (The) (NON) 56,085 1,054,959 Chemical Financial Corp. 38,217 1,240,142 CVB Financial Corp. 64,600 1,027,140 Eagle Bancorp, Inc. 27,840 1,005,024 Financial Institutions, Inc. 54,700 1,259,194 First Connecticut Bancorp, Inc. 32,500 508,950 First Merchants Corp. 65,900 1,426,076 First NBC Bank Holding Co. (NON) 40,841 1,423,717 First of Long Island Corp. (The) 10,796 438,426 Flushing Financial Corp. 29,600 623,672 German American Bancorp, Inc. 23,500 678,915 Hanmi Financial Corp. 52,900 1,232,570 Heartland Financial USA, Inc. 42,500 1,147,075 Investors Bancorp, Inc. 50,308 1,390,513 Lakeland Financial Corp. 32,900 1,323,238 National Bank Holdings Corp. Class A 50,281 1,009,140 OFG Bancorp (Puerto Rico) (S) 79,900 1,373,481 Pacific Premier Bancorp, Inc. (NON) 88,000 1,420,320 Popular, Inc. (Puerto Rico) (NON) 41,020 1,271,210 State Bank Financial Corp. 48,200 852,658 Sterling Bancorp 75,600 957,096 Talmer Bancorp, Inc. Class A (NON) 74,132 1,085,292 Tristate Capital Holdings, Inc. (NON) 76,400 1,085,644 WesBanco, Inc. 25,874 823,569 Western Alliance Bancorp (NON) 33,900 833,940 Biotechnology (0.9%) Emergent BioSolutions, Inc (NON) 33,900 856,653 PDL BioPharma, Inc. 136,500 1,134,315 Capital markets (1.0%) Cowen Group, Inc. Class A (NON) 282,015 1,243,686 Silvercrest Asset Management Group, Inc. Class A 45,409 830,531 Chemicals (4.5%) Axiall Corp. 20,500 920,860 Cabot Corp. 21,600 1,275,696 Chemtura Corp. (NON) 34,100 862,389 Kraton Performance Polymers, Inc. (NON) 45,100 1,178,914 LSB Industries, Inc. (NON) 26,200 980,404 Minerals Technologies, Inc. 19,795 1,277,965 OM Group, Inc. 38,098 1,265,616 Omnova Solutions, Inc. (NON) 79,819 828,521 RPM International, Inc. 24,639 1,030,896 Commercial services and supplies (2.4%) Deluxe Corp. 25,700 1,348,479 Ennis, Inc. 60,106 995,956 Performant Financial Corp. (NON) 115,904 1,048,931 Pitney Bowes, Inc. (S) 61,700 1,603,583 Communications equipment (1.3%) Emcore Corp. (NON) (S) 183,400 926,170 Oplink Communications, Inc. (NON) 53,468 960,285 Polycom, Inc. (NON) 61,300 841,036 Construction and engineering (1.0%) EMCOR Group, Inc. 21,100 987,269 Orion Marine Group, Inc. (NON) 84,200 1,058,394 UniTek Global Services, Inc. (NON) 40,017 72,831 Construction materials (0.5%) Caesarstone Sdot-Yam, Ltd. (Israel) 19,255 1,047,087 Consumer finance (1.5%) Encore Capital Group, Inc. (NON) (S) 25,500 1,165,350 Portfolio Recovery Associates, Inc. (NON) 21,700 1,255,562 Regional Management Corp. (NON) 34,600 853,236 Containers and packaging (0.6%) Berry Plastics Group, Inc. (NON) 33,365 772,400 Rock-Tenn Co. Class A 4,900 517,293 Distributors (0.9%) Core-Mark Holding Co., Inc. 11,639 844,991 VOXX International Corp. (NON) 83,800 1,146,384 Diversified consumer services (0.7%) Corinthian Colleges, Inc. (NON) (S) 184,200 254,196 Hillenbrand, Inc. 36,500 1,180,045 Diversified financial services (0.6%) Gain Capital Holdings, Inc. (S) 54,700 591,307 PHH Corp. (NON) 29,800 770,032 Diversified telecommunication services (0.5%) magicJack VocalTec, Ltd. (Israel) (NON) (S) 49,500 1,050,885 Electric utilities (2.6%) Empire District Electric Co. (The) 44,900 1,091,968 IDACORP, Inc. 22,200 1,231,434 PNM Resources, Inc. 74,100 2,002,923 Portland General Electric Co. (S) 35,100 1,135,134 Electronic equipment, instruments, and components (1.1%) Newport Corp. (NON) 61,800 1,278,024 TTM Technologies, Inc. (NON) 135,500 1,144,975 Energy equipment and services (2.5%) Key Energy Services, Inc. (NON) 82,500 762,300 Matrix Service Co. (NON) 41,738 1,409,910 Pioneer Energy Services Corp. (NON) 81,496 1,055,373 Tidewater, Inc. 19,036 925,530 Willbros Group, Inc. (NON) 84,300 1,063,866 Food and staples retail (0.6%) Spartan Stores, Inc. 55,640 1,291,404 Food products (0.4%) Sanderson Farms, Inc. (S) 9,900 777,051 Gas utilities (1.1%) Piedmont Natural Gas Co., Inc. (S) 21,732 769,095 Southwest Gas Corp. 29,231 1,562,397 Health-care equipment and supplies (1.1%) PhotoMedex, Inc. (NON) (S) 73,300 1,160,339 Symmetry Medical, Inc. (NON) 117,700 1,184,062 Health-care providers and services (1.5%) Centene Corp. (NON) 13,500 840,375 Ensign Group, Inc. (The) 17,300 754,972 Providence Service Corp. (The) (NON) 35,900 1,015,252 Triple-S Management Corp. Class B (Puerto Rico) (NON) 38,400 619,776 Hotels, restaurants, and leisure (0.9%) Intrawest Resorts Holdings, Inc. (NON) 48,132 627,641 Marriott Vacations Worldwide Corp. (NON) 23,499 1,313,829 Household durables (1.1%) Installed Building Products, Inc. (NON) 55,809 778,536 Newell Rubbermaid, Inc. 26,588 794,981 UCP, Inc. Class A (NON) 47,799 719,853 Insurance (6.6%) Allied World Assurance Co. Holdings AG 16,900 1,743,911 American Financial Group, Inc. 25,743 1,485,629 AMERISAFE, Inc. 25,000 1,097,750 Hanover Insurance Group, Inc. (The) 24,000 1,474,560 Health Insurance Innovations, Inc. Class A (NON) (S) 57,831 597,973 Maiden Holdings, Ltd. (Bermuda) (S) 96,200 1,200,576 PartnerRe, Ltd. 17,100 1,769,850 Reinsurance Group of America, Inc. Class A 15,773 1,256,004 Stancorp Financial Group 24,300 1,623,240 Validus Holdings, Ltd. (S) 44,414 1,674,852 Internet software and services (1.1%) Perficient, Inc. (NON) 53,400 967,608 Web.com Group, Inc. (NON) 41,086 1,398,157 IT Services (2.1%) Convergys Corp. 51,700 1,132,747 Datalink Corp. (NON) 81,586 1,136,493 Global Cash Access Holdings, Inc. (NON) 144,800 993,328 Unisys Corp. (NON) 40,400 1,230,584 Machinery (0.4%) Navistar International Corp. (NON) (S) 20,670 700,093 TriMas Corp. (NON) 4,673 155,144 Media (0.8%) Madison Square Garden Co. (The) Class A (NON) 13,800 783,564 MDC Partners, Inc. Class A 39,050 891,121 Metals and mining (2.4%) AK Steel Holding Corp. (NON) 134,800 973,256 Century Aluminum Co. (NON) 84,500 1,116,245 Constellium NV Class A (Netherlands) (NON) 57,141 1,677,088 Globe Specialty Metals, Inc. 67,400 1,403,268 Multi-utilities (0.5%) Avista Corp. 33,331 1,021,595 Oil, gas, and consumable fuels (4.6%) Bill Barrett Corp. (NON) (S) 34,400 880,640 Energen Corp. 19,293 1,559,067 EP Energy Corp. Class A (NON) (S) 26,600 520,562 Gulfport Energy Corp. (NON) 16,200 1,153,116 Kodiak Oil & Gas Corp. (NON) 114,000 1,383,960 Midstates Petroleum Co., Inc. (NON) (S) 139,900 749,864 Scorpio Tankers, Inc. 103,024 1,027,149 SM Energy Co. 16,201 1,154,969 Stone Energy Corp. (NON) 31,500 1,322,055 Pharmaceuticals (1.2%) Medicines Co. (The) (NON) 25,000 710,500 Questcor Pharmaceuticals, Inc. (S) 14,000 909,020 Sucampo Pharmaceuticals, Inc. Class A (NON) (S) 123,100 880,165 Professional services (1.1%) Kforce, Inc. 60,100 1,281,332 Mistras Group, Inc. (NON) 44,800 1,020,096 Real estate investment trusts (REITs) (6.9%) American Assets Trust, Inc. 26,420 891,411 Campus Crest Communities, Inc. (S) 67,006 581,612 Cherry Hill Mortgage Investment Corp. 50,055 938,531 Colony Financial, Inc. 50,400 1,106,280 Education Realty Trust, Inc. 70,906 699,842 EPR Properties (S) 18,100 966,359 Gaming and Leisure Properties, Inc. 25,891 943,986 Healthcare Trust of America, Inc. Class A (S) 57,300 652,647 iStar Financial, Inc. (NON) 104,000 1,535,040 MFA Financial, Inc. 109,181 846,153 One Liberty Properties, Inc. 29,988 639,344 Piedmont Office Realty Trust, Inc. Class A (S) 35,300 605,395 QTS Realty Trust, Inc. Class A (S) 21,679 543,926 RAIT Financial Trust (S) 131,200 1,113,888 Summit Hotel Properties, Inc. 180,310 1,673,277 Two Harbors Investment Corp. 92,500 948,125 Real estate management and development (1.1%) Forestar Group, Inc. (NON) 26,546 472,519 Howard Hughes Corp. (The) (NON) 4,800 685,008 RE/MAX Holdings, Inc. Class A (NON) 38,225 1,102,027 Road and rail (1.3%) Quality Distribution, Inc. (NON) 113,673 1,476,612 Ryder System, Inc. 14,900 1,190,808 Semiconductors and semiconductor equipment (5.5%) Advanced Energy Industries, Inc. (NON) 46,400 1,136,800 FormFactor, Inc. (NON) 168,300 1,075,437 GT Advanced Technologies, Inc. (NON) (S) 102,114 1,741,044 Integrated Silicon Solutions, Inc. (NON) 68,800 1,069,840 Mattson Technology, Inc. (NON) 389,749 904,218 Pericom Semiconductor Corp. (NON) 76,700 600,561 Photronics, Inc. (NON) 105,900 903,327 RF Micro Devices, Inc. (NON) 224,600 1,769,848 Silicon Image, Inc. (NON) 174,800 1,206,120 Spansion, Inc. Class A (NON) 65,900 1,147,978 Software (1.8%) AVG Technologies NV (Netherlands) (NON) (S) 66,500 1,393,840 Mentor Graphics Corp. 60,800 1,338,816 TiVo, Inc. (NON) 74,800 989,604 Specialty retail (1.6%) Ascena Retail Group, Inc. (NON) 49,900 862,272 Big 5 Sporting Goods Corp. 62,600 1,004,730 Express, Inc. (NON) 35,600 565,328 Pep Boys - Manny, Moe & Jack (The) (NON) 56,500 718,680 Wet Seal, Inc. (The) Class A (NON) (S) 190,100 250,932 Technology hardware, storage, and peripherals (0.8%) BancTec, Inc. 144A (Private) (F) 152,299 342,673 Logitech International SA (Switzerland) (S) 89,600 1,334,144 Textiles, apparel, and luxury goods (0.7%) Skechers U.S.A., Inc. Class A (NON) 38,000 1,388,520 Thrifts and mortgage finance (2.8%) Banc of California, Inc. (S) 41,100 504,297 EverBank Financial Corp. 50,920 1,004,652 Meta Financial Group, Inc. 26,300 1,179,555 Provident Financial Services, Inc. 75,200 1,381,424 Rockville Financial, Inc. 84,800 1,152,432 United Financial Bancorp, Inc. 41,788 768,481 Trading companies and distributors (1.1%) Rush Enterprises, Inc. Class A (NON) 39,400 1,279,712 Stock Building Supply Holdings, Inc. (NON) 54,874 1,115,040 Transportation infrastructure (0.6%) Aegean Marine Petroleum Network, Inc. (Greece) (S) 125,517 1,237,596 Total common stocks (cost $149,319,455) INVESTMENT COMPANIES (3.6%) (a) Shares Value American Capital, Ltd. (NON) 92,000 $1,452,680 Hercules Technology Growth Capital, Inc. (S) 52,784 742,671 Horizon Technology Finance Corp. 15,173 189,814 Medley Capital Corp. (S) 92,259 1,255,645 Solar Capital, Ltd. 53,079 1,156,061 TCP Capital Corp. (S) 88,081 1,457,741 TriplePoint Venture Growth BDC Corp. (NON) 83,070 1,349,057 Total investment companies (cost $7,061,789) SHORT-TERM INVESTMENTS (17.6%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 26,048,864 $26,048,864 Putnam Short Term Investment Fund 0.07% (AFF) 11,345,923 11,345,923 Total short-term investments (cost $37,394,787) TOTAL INVESTMENTS Total investments (cost $193,776,031) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $211,927,769. (b) The aggregate identified cost on a tax basis is $194,580,905, resulting in gross unrealized appreciation and depreciation of $51,588,214 and $8,333,826, respectively, or net unrealized appreciation of $43,254,388. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $8,443,676 $24,806,311 $21,904,064 $1,528 $11,345,923 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $26,048,864, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $25,639,732. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $19,314,696 $— $— Consumer staples 2,068,455 — — Energy 14,968,361 — — Financials 71,494,961 — — Health care 10,065,429 — — Industrials 18,967,949 — — Information technology 28,620,984 342,673 — Materials 17,127,898 — — Telecommunication services 1,050,885 — — Utilities 8,814,546 — — Total common stocks — Investment companies 7,603,669 — — Short-term investments 11,345,923 26,048,864 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2014
